COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00345-CV
Style:                    Willis Floyd Wiley
                          v American Zurich Insurance Company
Date motion filed*:       September 30, 2013
Type of motion:           Motion Opposing Appellee’s Second Motion for Extension of Time
Party filing motion:      Appellant
Document to be filed:

Is appeal accelerated?       No

Ordered that motion is:

              Granted
               If document is to be filed, document due: October 25, 2013
                      The Court will not grant additional motions to extend time
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: _____________________________________
         Appellee’s second motion for extension of time to file brief of appellee was
          granted on September 27, 2013, and appellee’s brief was filed on October 2, 2013.
          Accordingly, appellant’s motion requesting that we deny appellee’s motion is
          dismissed as moot.


Judge's signature: /s/ Chief Justice Sherry Radack
                 Acting

Panel consists of ____________________________________________

Date: October 9, 2013



November 7, 2008 Revision